DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an extent of similarity” in claim  4 is a relative term which renders the claim indefinite. The term “an extent of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because Claims 1-18 recite a computing system comprises “persistent storage”, given its broadest reasonable interpretation read in light of the specification, are directed solely to software per se.
Based on the specification, “...The persistent storage may represent, for example, CMDB (configuration management database) 500 or some other database in which mapping application 600 may be configured to store information collected and/or generated as part of the discovery and/or mapping operations.” [¶ 0121], this is nothing but software which directed solely to programs per se.
Software does not fit within recognized categories of statutory subject matter. (See MPEP 2106-2106.01) Non-limiting examples of claims that are not directed to one of the statutory categories:
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.
Software, per se, does not fall within at least one of the four categories of patent eligible subject matter. Since the claims are not limited to statutory subject matter, they are non-statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vichare et al. (US Patent no. 10599538) in view of Dutch et al. (US Patent no. 8959061).

Regarding Claim 1, Vichare teaches a computing system comprising: persistent storage configured to store representations of software applications installed on computing devices ([Fig.1, C.9:L.33-35 and L.42-48] The computing device 102 may include a device profile 110. Each of the device profiles 110 may include a software profile 112. …Each of the software profiles 112 may include information a set of software applications currently installed on the corresponding computing device [i.e., representations of software applications installed on computing devices], which software applications are being used and which are not used. [C.10:L.56-59] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. ([Fig. 6, C.24:L.15-17] mass storage devices 612, may be used to store software and data. For example, the computer storage media may be used to store the profiles 122); and
a mapping application configured to perform operations comprising: retrieving, from the persistent storage, (i) a first plurality of representations of a first plurality of software applications installed on a particular computing device of the computing devices and (ii) a second plurality of representations of a second plurality of software applications installed on a reference computing device of the computing([C.5:L.7-11], gather various information, including an original hardware and software configuration of the computing device, a current hardware and software configuration of the computing device [i.e., representations of a first plurality of software applications installed on a particular computing device]. [C.8:L.1-8] receiving device profile identifying a usage of software applications associated with the computing device. The device profile may include a software profile that identifies one or more software applications that are installed on the computing device. [Fig.1, C.10:L.56-62] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N). [C.11:L.20-23] …identify particular profiles from the set of profiles that have a similarity index [i.e.,  a second plurality of representations] that indicates that the particular profiles are similar to the device profile);
determining (i) a device fingerprint of the particular computing device based on the first plurality of representations and (ii) a reference device fingerprint of the reference computing device based on the second plurality of representations ([C.5:L.29-35], A device profile (also referred to herein as a usage profile) may include a unique identifier that is associated with each computing device…that uniquely identifies the computing device. [C.6:L.19-21] The device profile [i.e., device fingerprint] may identify hardware components and software applications that are currently installed on the computing device, [Fig. 1, C.9:L.33-46] Each of the device profiles 110 may include a software profile 112. …Each of the software profiles 112 may include information a set of software applications currently installed on the corresponding computing device. [Fig.1, C.10:L.56-67] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N)… identify similar profiles 126 [i.e., a reference device fingerprint] that are similar to a device profile received from a particular one of the computing devices 102.);
comparing the device fingerprint to the reference device fingerprint ([C.6:L.1-8] The server may perform the assessment of a particular device profile by comparing the particular device profile [i.e., the device fingerprint] to other device profiles [i.e., the reference device fingerprint] to identify a subset of device profiles that are similar to the particular device profile. Similar means that the particular device profile may have a similar hardware configuration and a similar usage profile indicating that the hardware and software are being used in a similar manner. [C.8:L.23-28] performing a comparison of the device profile with other device profiles associated with other computing devices. For example, the software profile of the computing device may be compared with individual software profiles associated with individual computing devices of the other computing devices);
based on comparing the device fingerprint to the reference device fingerprint, determining a disparity between software applications installed on the particular computing device and the reference computing device ([C.8:L.32-53] determining, based on the comparison, a similarity index of the device profile with the other device profiles and selecting a subset of the other device profiles based at least in part on the similarity index to create a subset of similar device profiles. …determining one or more configuration differences between the device profile of the computing device and individual device profiles of the subset of similar device profiles. …For example, the one or more configuration differences may include a software configuration difference [i.e., a disparity between software applications installed] between: a software configuration of a software application that is installed on the computing device and the same software application installed on at least one device of the subset of the other computing devices. [C.11:L.6-7], compare the device profile to the similar profiles to identify differences); and
Vichare does not explicitly teach, however, Dutch teaches storing, in the persistent storage, a representation of the disparity ([C.4:L.5-8] a source image is analyzed. …a source profile is generated based on the analysis. …the source profile is stored in a storage device. [C.4:L.40-45], a target system is analyzed. …a target profile is generated based on the analysis. …the target profile is compared to a source profile. …a profile difference is generated based on the comparison. …the source image is modified based on the profile difference. …the modified image is stored on the target system. [Claims 7 and 9] storing the profile difference in a storage device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vichare with Dutch in order to store profile difference in a storage device as a predictable alternative to store result of an analysis in a database for further processing. 

Regarding Claim 2, Vichare teaches the computing system of claim 1, wherein: retrieving the first plurality of representations and the second plurality of representations comprises retrieving, for each respective computing device of the computing devices, a corresponding plurality of representations of a corresponding plurality of software applications installed on the respective computing device ([C.5:L.7-11], gather various information, including an original hardware and software configuration of the computing device, a current hardware and software configuration of the computing device [i.e., representations of a first plurality of software applications installed on a particular computing device]. [C.8:L.1-8] receiving device profile identifying a usage of software applications associated with the computing device. The device profile may include a software profile that identifies one or more software applications that are installed on the computing device. [Fig.1, C.10:L.56-62] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N). [C.11:L.20-23] …identify particular profiles from the set of profiles that have a similarity index [i.e.,  a second plurality of representations] that indicates that the particular profiles are similar to the device profile),
determining the device fingerprint and the reference device fingerprint comprises determining, for each respective computing device, a corresponding device fingerprint based on the corresponding plurality of representations ([C.5:L.29-35], A device profile (also referred to herein as a usage profile) may include a unique identifier that is associated with each computing device…that uniquely identifies the computing device. [C.6:L.19-21] The device profile [i.e., device fingerprint] may identify hardware components and software applications that are currently installed on the computing device, [Fig. 1, C.9:L.33-46] Each of the device profiles 110 may include a software profile 112. …Each of the software profiles 112 may include information a set of software applications currently installed on the corresponding computing device. [Fig.1, C.10:L.56-67] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N)),
comparing the device fingerprint to the reference device fingerprint comprises determining, based on the corresponding device fingerprint determined for each respective computing device, two or more clusters of the computing devices, a first cluster of the two or more clusters includes the particular computing device and the reference computing device ([C.6:L.1-8] The server may perform the assessment of a particular device profile by comparing the particular device profile [i.e., the device fingerprint] to other device profiles [i.e., the reference device fingerprint] to identify a subset of device profiles that are similar to the particular device profile. Similar means that the particular device profile may have a similar hardware configuration and a similar usage profile indicating that the hardware and software are being used in a similar manner. [C.8:L.23-28] performing a comparison of the device profile with other device profiles associated with other computing devices. For example, the software profile of the computing device may be compared with individual software profiles associated with individual computing devices of the other computing devices. [Fig. 1, C.9:L.22-45] The system 100 may include multiple computing devices 102 [i.e., clusters of the computing devices] coupled to a server 104 via one or more networks 106. For example, the computing devices 102 may include a computing device 102(1) to computing device 102(N)…Each of the computing devices 102 may include a device profile 110. …Each of the device profiles 110 may include a software profile 112. …Each of the software profiles 112 may include information as to a set of software applications currently installed on the corresponding computing device),
the operations further comprise: obtaining a selection of the first cluster, and obtaining a selection of the reference computing device from the first cluster ([C.10:L.57 to C.11:L.3] a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N). The server 104 may identify similar profiles 126 that are similar to a device profile 144 (e.g., one of the device profiles 110) received from a particular one of the computing devices 102).

Regarding Claim 3, Vichare teaches the computing system of claim 2, wherein determining the disparity between software applications installed on the particular computing device and the reference computing device comprises: determining, for each respective computing device that is part of the first cluster, a corresponding disparity between software applications installed on the respective computing device that is part of the first cluster and the reference computing device ([C.8:L.43-53]…determining one or more configuration differences between the device profile of the computing device and individual device profiles of the subset of similar device profiles. …For example, the one or more configuration differences may include a software configuration difference [i.e., a disparity between software applications installed] between: a software configuration of a software application that is installed on the computing device and the same software application installed on at least one device of the subset of the other computing devices. [C.11:L.6-7], compare the device profile to the similar profiles to identify differences).

Regarding Claim 4, Vichare teaches the computing system of claim 1, wherein: retrieving the first plurality of representations and the second plurality of representations comprises retrieving, for each respective computing device of the computing devices, a corresponding plurality of representations of a corresponding plurality of software applications installed on the respective computing device ([C.5:L.7-11], gather various information, including an original software configuration of the computing device, a current software configuration of the computing device [i.e., a corresponding plurality of software applications installed]. [C.8:L.1-8] receiving device profile identifying a usage of software applications associated with the computing device. The device profile may include a software profile that identifies one or more software applications that are installed on the computing device. [Fig.1, C.10:L.56-62] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N).,
determining the device fingerprint and the reference device fingerprint comprises determining, for each respective computing device, a corresponding device fingerprint based on the corresponding plurality of representations ([C.5:L.29-35], A device profile (also referred to herein as a usage profile) may include a unique identifier that is associated with each computing device…that uniquely identifies the computing device. [C.6:L.19-21] The device profile [i.e., a corresponding device fingerprint] may identify software applications that are currently installed [i.e., corresponding plurality of representations] on the computing device, [Fig. 1, C.9:L.33-46] Each of the device profiles  110 may include a software profile 112. …Each of the software profiles 112 may include information a set of software applications currently installed on the corresponding computing device. [Fig.1, C.10:L.56-67] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N)), 
the operations further comprise obtaining a selection of the reference computing device from the computing devices, and comparing the device fingerprint to the reference device fingerprint comprises, based on obtaining the selection of the reference computing device, determining, for each respective computing device, a similarity value indicative of an extent of similarity between the respective computing device and the reference computing device ([C.6:L.1-12] …perform the assessment of a particular device profile by comparing the particular device profile to other device profiles to identify a subset of device profiles that are similar to the particular device profile. The server may determine the subset of similar devices by performing a comparison of the particular device profile with individual ones of the other device profiles and determining a similarity index to quantify the similarity. [C.8:L.23-52],  performing a comparison of the device profile with other device profiles associated with other computing devices. For example, the software profile of the computing device may be compared with individual software profiles associated with individual computing devices of the other computing devices. …determining, based on the comparison, a similarity index of the device profile with the other device profiles and selecting a subset of the other device profiles based at least in part on the similarity index to create a subset of similar device profiles. The operations of the server may include determining one or more configuration differences between the device profile of the computing device and individual device profiles of the subset of similar device profiles, …For example, the one or more configuration differences may include a software configuration difference between: a software configuration of a software application that is installed on the computing device and the same (or similar) software application installed on at least one device of the subset of the other computing devices. [C.11:L.12-23], The similar profiles may be determined by comparing a device profile (e.g., associated with one of the computing devices) with the set of profiles and determining a similarity index. To create the similar profiles, the recommendation engine may identify particular profiles from the set of profiles that have a similarity index that indicates that the particular profiles are similar to the device profile.[C.16:L.32-35] determine a similarity index when comparing the device profile with profiles in the set of profiles to identify the similar profiles).

Regarding Claim 7, Vichare teaches the computing system of claim 1, wherein determining the disparity between software applications installed on the particular computing device and the reference computing device comprises: identifying a compliant software application that is installed on both the particular computing device and the reference computing device; identifying a missing software application that is installed on the reference computing device but is not installed on the particular computing device; or1 identifying an unauthorized software application that is installed on the particular computing device but is not installed on the reference computing device ([C.6:L.60 to C.7:L.10], …compare the software usage profile with other software usage profiles of other computing devices and identify similar usage profiles. …analysis of the differences between the software usage profile and the other software usage profiles. For example, the software usage profile may indicate that 10 software applications are being used on the computing device. The similar usage profiles of the other computing devices may have between 6 to 8 of the same 10 software applications. The server may analyze the similar usage profiles, identify the differences, e.g., software applications that are being used by the other computing devices but are currently not being used by the computing device. For example, the other similar devices with similar usage profiles may use a particular software application that is currently not being used on the computing device. [C.14:L.9-27] perform an analysis of the differences between the software usage profile and the set of software usage profiles and, based on the differences, make the recommendations. For example, the software usage profile may indicate that 10 software applications are being used on the computing device. The similar usage profiles of the other computing devices may have between 6 to 8 of the same 10 software applications. The server may analyze the similar usage profiles 126, identify the differences, e.g., software applications that are being used by the other computing devices associated with the similar profiles but are currently not being used by the computing device [i.e., a missing application], and recommend the identified software applications. For example, the other similar devices with the similar usage profiles may use a particular software application that is currently not being used on the computing device. The recommendations may include a recommendation to install the particular software application).

Regarding Claim 10, Vichare teaches the computing system of claim 1, wherein determining the disparity between software applications installed on the particular computing device and the reference computing device comprises: comparing the first plurality of representations to the second plurality of representations; and determining the disparity between software applications installed on the particular computing device and the reference computing device based on comparing the first plurality of representations to the second plurality of representations ([C.5:L.29-35], A device profile (also referred to herein as a usage profile) may include a unique identifier that is associated with each computing device…that uniquely identifies the computing device. [C.6:L.19-21] The device profile [i.e., device fingerprint] may identify hardware components and software applications that are currently installed on the computing device, [Fig. 1, C.9:L.33-46] Each of the device profiles 110 may include a software profile 112. …Each of the software profiles 112 may include information a set of software applications currently installed on the corresponding computing device. [Fig.1, C.10:L.56-67] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N)… identify similar profiles 126 [i.e., a reference device fingerprint] that are similar to a device profile received from a particular one of the computing devices 102. ([C.6:L.1-8] The server may perform the assessment of a particular device profile by comparing the particular device profile [i.e., the device fingerprint] to other device profiles [i.e., the reference device fingerprint] to identify a subset of device profiles that are similar to the particular device profile. Similar means that the particular device profile may have a similar hardware configuration and a similar usage profile indicating that the hardware and software are being used in a similar manner. [C.8:L.23-28] performing a comparison of the device profile with other device profiles associated with other computing devices. For example, the software profile of the computing device may be compared with individual software profiles associated with individual computing devices of the other computing devices).

Regarding Claim 11, Vichare teaches the computing system of claim 10, wherein comparing the first plurality of representations to the second plurality of representations comprises: comparing attributes of software processes associated with the first plurality of representations to corresponding attributes of software processes associated with the second plurality of representations, wherein the attributes comprise one or more of: (i) a name of a corresponding software process, (ii) a name of an executable file used to cause execution of the corresponding software process, (iii) a file system path indicative of a location of the executable file, (vi) a command used to cause execution of the corresponding software process, or (v) one or more arguments provided as input to the corresponding software process ([C.3:L.34-58], compare the device profile to other device profiles of other computing devices and identify a subset of device profiles that are similar to the device profile of the computing device. To illustrate, the device profile may indicate that the software applications that are used include Microsoft® Office® for an average of 2 hours every day and Magix® Vegas® video editor [i.e., name of an executable file used to cause execution of the corresponding software process] for an average of 1 hour every day. The subset of similar device profiles may indicate that the corresponding computing devices execute Microsoft® Office® (e.g., the version, such as Office 2007, Office 2010, Office 2013, etc. and the edition, such as Student, Business, Standard, Professional, etc. may be ignored) for at least 1 hour every day and video editing software (e.g., the level, such as Magix® Movie Edit, Movie Studio, Movie Studio Plus, Vegas® Pro, and the like may be ignored) for at least 30 minutes every day. [C.15:L.17-55] compare the device profile 144 with other profiles from the set of profiles 120. For example, if the device profile 144 is associated with the computing device 102(N), then the device profile 144 (e.g., the device profile 110(N)) may be compared to at least some of the profiles 122(1) to 122(N−1) corresponding to the computing devices 102(1) to 102 (N−1). The comparison may be performed by a software component executing on the server 104  to  identify the similar profiles 126 that include profiles from the set of profiles 120 that are similar to the device profile 144 in terms of hardware components, software applications, the way in which the software applications are used, peripherals and peripheral usage, and other related information. For example, assume the computing device 102(N) sends the device profile 144 to the server 104, and the recommendation engine 128 determines that the computing device 102(1) is similar to the computing device 102(N). The recommendation engine 128 may determine that the computing device 102(1) is similar to the computing device 102(N), e.g., the software profile 112(1) is similar to (or the same as) the software profile 112(N), the hardware profile 114(1) is similar to (or the same as) the hardware profile 114(N), the peripheral profile 116(1) is similar to (or the same as) the peripheral profile 116(N), the events 118(1) are similar to (or the same as) the events 118(N), or any combination thereof. For example, the recommendation engine 128 may determine that the same software application is installed on both the computing device 102(1) and the computing device 102(N), but the software application executes a particular task [i.e., process] faster on the computing device 102(1) than the computing device 102(N)).

Regarding Claim 12, Vichare teaches the computing system of claim 1, wherein each respective representation of the representations has been generated by a machine learning algorithm based on attributes of one or more software processes associated with a corresponding software application ([C.10:L.62-67] The server 104 may include a machine learning module 124 that uses machine learning to identify similar profiles 126 that are similar to a device profile 144 (e.g., one of the device profiles 110) received from a particular one of the computing devices 102).

Regarding Claim 15, Vichare teaches the computing system of claim 1, wherein determining the device fingerprint and the reference device fingerprint comprises: performing (i) a first concatenation based on the first plurality of representations and (ii) a second concatenation based on the second plurality of representations (([C.5:L.7-11], gather various information, including an original hardware and software configuration of the computing device, a current hardware and software configuration of the computing device [i.e., a first concatenation based on the first plurality of representations]. [C.8:L.1-8] receiving device profile identifying a usage of software applications associated with the computing device. The device profile may include a software profile that identifies one or more software applications that are installed on the computing device. [Fig.1, C.10:L.56-62] The server 104 may include a set of profiles 120 that include a profile 122(1) to a profile 122(N). Each of the profiles 122 may be associated with one of the computing devices 102. For example, the profile 122(1) may be associated with the computing device 102(1) and the profile 122(N) may be associated with the computing device 102(N). [C.11:L.20-23] …identify particular profiles [i.e.,  a second concatenation based on the second plurality of representations] from the set of profiles that have a similarity index that indicates that the particular profiles are similar to the device profile).

Regarding Claim 16, Vichare teaches the computing system of claim 1, wherein determining the device fingerprint and the reference device fingerprint comprises: determining the device fingerprint by processing the first plurality of representations by a machine learning model that has been trained to generate device fingerprints based on representations of software applications; and determining the reference device fingerprint by processing the second plurality of representations by the machine learning ([C.15:L.29-32], machine learning module may identify the similar profiles that include profiles from the set of profiles that are similar to the device profile).

Regarding Claim 17, Vichare teaches the computing system of claim 1, wherein the device fingerprint comprises a first character string generated based on attributes of software processes associated with the first plurality of representations, and wherein the reference device fingerprint comprises a second character string generated based on attributes of software processes associated with the second plurality of representations ([C.5:L.29-33] A device profile [i.e., device fingerprint ] may include a unique identifier that is associated with each computing device. For example, the unique identifier may include a serial number, a service tag [i.e., character string], or other identifier that uniquely identifies the computing device).

Regarding Claim 19, the claim limitations are identical and/or equivalent in scope to claim 1, therefore, Claim 19 is rejected under the same rationale as claim 1.

Regarding Claim 20, the claim limitations are identical and/or equivalent in scope to claim 1, therefore, Claim 19 is rejected under the same rationale as claim 1. Examiner further notes, Vichare also teaches a computing device may include one or more processors and one or more non-transitory computer readable media storing instructions executable by one or more processors to perform various operations [C.7:L.36-39] as claimed in claim 20.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vichare in view of Dutch further in view of Gu (US 2019/0068745).

Regarding Claim 5, Vichare in view of Dutch do not explicitly teaches, however, Gu teaches the computing system of claim 4, wherein determining the disparity between software applications installed on the particular computing device and the reference computing device comprises determining, for each respective computing device having a similarity value that exceeds a threshold similarity value, a corresponding disparity between software applications installed on the respective computing device and the reference computing device ([¶¶ 0005-0007], obtaining a first APP (Application) list of a target device; performing matching between the first APP list and a second APP list to determine a number of identical APPs in both the first APP list and the second APP list; determining whether the determined number of identical APPs reaches a pre-set threshold. … the identical APPs comprise one or more uncommon APPs. … a plurality of the second APP lists, and the pre-set threshold is obtained by: conducting a paired comparison of APP quantities in the second APP lists to obtain a reference value, the reference value comprising a difference of the APP quantities of the compared second APP lists).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vichare and Dutch with Gu in order to measure similarity based on a threshold value, because it would allow the system to filter out apps to limit the top listed Apps. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vichare in view of Dutch and Gu, further in view of Liu et al. (US Patent no. 9065727).

Regarding Claim 6, Vichare in view of Dutch and Gu do not explicitly teach, however, Liu teaches the computing system of claim 5, wherein: comparing the device fingerprint to the reference device fingerprint further comprises determining a ranking of the computing devices based on the similarity value determined for each respective computing device, and the operations further comprise displaying representations of computing devices that have similarity values that exceed the threshold similarity value, wherein the representations are displayed arranged according to the ranking ([C.16:L.31-49] The potential similar device identifiers are scored and ranked based on similarity, with the top N device identifiers above a certain threshold value being assigned as similar device identifiers. …display the set of network device identifiers on a user interface either as one set, or as subsets based on the strongly shared interests identified by the cluster analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu  with Vichare, Dutch and Gu in order to identify similarity based on the rank, because it would allow the system to filter out items of similarity to limit the top listed items.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vichare in view of Dutch further in view of Butcher et al. US Patent no. 7685149).

Regarding Claim 8, Vichare in view of Dutch do not explicitly teach, however, Butcher teaches the computing system of claim 7, wherein the operations further comprise: retrieving, from the persistent storage, the representation of the disparity; receiving a selection of a category comprising at least one of: (i) a compliant category corresponding to the compliant software application, (ii) a missing category corresponding to the missing software application, or (iii) an unauthorized category corresponding to the unauthorized software application; filtering the first plurality of representations based on the category; and causing display of results of the filtering ([C.3:L.28-33] the computer is scanned for potentially unwanted software. …a list of potentially unwanted software is presented to the user. …a GUI for general application management with regard to which software is "potentially unwanted." [Fig. 11, C.5:L50-59] At a screen area 1140 displays options are provided for "installed programs," "new programs," "component," and "suspicious software." [i.e., an unauthorized category]. When user select "suspicious software." it displays, at a screen area 1150, a name column is provided, which includes suspicious applications 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Butcher with Vichare and Dutch in order to display the display result of an analysis and provide user an oprion to select particular category, because it would allow the system to provide user a suitable presentation of the result of an analysis and allow user to manipulate the display to find more details of the result.

Regarding Claim 9, Vichare in view of Dutch do not explicitly teach, however, Butcher teaches the computing system of claim 1, wherein the operations further comprise: retrieving, from the persistent storage, the representation of the disparity; displaying, by way of a user interface, a visual representation of the disparity and one or more suggested modifications to the first plurality of software applications; and based on displaying the visual representation of the disparity and the one or more suggested modifications, receiving, by way of the user interface, instructions to execute at least one suggested modification of the one or more suggested modifications ([C.3:L.28-33] …the computer is scanned for potentially unwanted software. …a list of potentially unwanted software is presented to the user. …a GUI for general application management with regard to which software is "potentially unwanted." [Fig. 11, C.5:L.50 to C.6:L.2] At a screen area 1140 displays options are provided for "installed programs," "new programs," "component," and "suspicious software." [i.e., an unauthorized category]. When user select "suspicious software." it displays, at a screen area 1150, a name column is provided, which includes suspicious applications 1-12. …At a screen area 1180, a recommendation column is provided, which shows recommendations [i.e., suggested modifications] of "remove" for applications 1-3, "quarantine" for applications 4-10, and "ignore" for applications 11-12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Butcher with Vichare and Dutch in order to display the display result of an analysis and provide user an option to select to display some particular category, because it would allow the system to provide user a suitable presentation of the result of an analysis and allow user to manipulate the display to find more details of the result.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vichare in view of Dutch further in view of DePue et al.  (US Patent no. 11290439).

Regarding Claim 13, while, Vichare teaches the computing system of claim 1, determining the device fingerprint and the reference device fingerprint comprises: determining (i) the device fingerprint based on the first set of one or more representations and (ii) the reference device fingerprint based on the second set of one or more representations (see rejection of Claim 1, supra), however Vichare in view of Dutch do not explicitly teach, DePue teaches determining a corresponding importance value for each respective software application of the first plurality of software applications and the second plurality of software applications; selecting, from the first plurality of representations, a first set of one or more representations of one or more software applications having corresponding importance values that exceed a threshold value; selecting, from the second plurality of representations, a second set of one or more representations of one or more software applications having corresponding importance values that exceed the threshold value ([C.5:L.37-56] determines a priority [i.e., importance] for each third-party application on the list. …the messaging client application may determine and associate a greater priority to the first third-party application than the second third-party application. …determines that a second third-party application is more popular, has more reviews, has a better rating, or has more users than a first third-party application. [C.6:L.13-15]  a third-party application that is associated with a priority that is below a certain threshold is excluded. [Fig. 5, C.16:L.15-48] identifies a list of applications. …retrieves a list of third-party applications that are currently installed on a client device. …determines a priority of each application on the list of applications. …computes a priority for each third-party application based on the obtained information. …generates for display, a graphical user interface that represents the list of applications based on the priority of each application on the list. …presents the third-party applications identified based on the priority computed for the third-party applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate DePue with Vichare and Dutch in order to determine and select applications based on the priority of the applications, because it would allow the system to filter applications that are most importance based on the priority of the application.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vichare in view of Dutch and DePue, further in view of Jin et al. (CN 111930275). 

Regarding Claim 14, Vichare in view of Dutch and DePue do not explicitly teach, however, Jin teaches The computing system of claim 13, wherein determining the corresponding importance value comprises: determining, for each respective software application of the first plurality of software applications, (i) a corresponding first frequency associated with execution of the respective software application on the particular computing device and (ii) a corresponding second frequency associated with execution of the respective software application across the computing devices; determining, for each respective software application of the second plurality of software applications, (i) a corresponding third frequency associated with execution of the respective software application on the reference computing device and (ii) a corresponding fourth frequency associated with execution of the respective software application across the computing devices; determining, for each respective software application of the first plurality of software applications, the corresponding importance value based on a product of (i) the corresponding first frequency and (ii) an inverse of the corresponding second frequency; and determining, for each respective software application of the second plurality of software applications, the corresponding importance value based on a product of (i) the corresponding third frequency and (ii) an inverse of the corresponding fourth frequency ([Fig. 1, Pages 9-10] obtaining the use habit characteristics of the user aiming at the application of the computing device. …The usage preference degree of the user for the computing device application can be quantitatively represented by data such as the usage time length and the usage frequency of the user for the computing device application, that is, the higher the click frequency of the user for a certain APP, or the longer the total usage duration or a certain stage of usage duration of the user for a certain APP, the higher the usage preference degree of the user for the APP is indicated. …a usage habit feature of a user for a computing device application is a usage frequency of the user for an APP, a first usage habit feature is that the usage frequency of the user for the APP is greater than a first frequency threshold, a second usage habit feature is that the usage frequency of the user for the APP is between the first frequency threshold and a second frequency threshold, a third usage habit feature is that the usage frequency of the user for the APP is less than a third frequency threshold, the first frequency threshold and the second frequency threshold are preset division criteria of the usage frequency of the user for the APP, and the first frequency threshold is greater than the second frequency threshold. …conforms to the first usage habit characteristics applies APPs that have a frequency of usage that is greater than a first frequency threshold. The first application icon group is an application icon group used for classifying application icons of APPs with usage frequencies greater than a first frequency threshold. …conforming to the second use habit characteristics into category application icon groups according to the category information of the computing device applications, and displaying the category application icon groups on the display page of the first computing device. …classifying the APPs having usage frequencies between the first frequency threshold and the second frequency threshold according to the category information to which the APPs belong, mapping relationship data provided by the second computing device needs to be obtained, where the mapping relationship data is used to represent a mapping relationship between the category information to which the computing device application belongs and the identification information of the computing device application, and may be a data set including a correspondence relationship between the category information of a full amount or multiple APPs and the identification information of the APPs. conforming to the third usage habit feature is an APP with a usage frequency less than the second frequency threshold, the third APP icon group is an APP icon group for classifying APP icons of APPs with usage frequencies less than the second frequency threshold, names of the third APP icon group can be used to characterize that the APPs included in the third APP icon group are APPs with low usage frequencies, such as "low frequency group").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jin with Vichare, Dutch and DePue in order to classify or prioritize application based on the frequency of the usage of the applications, because it would allow the system to classify the most importance applications based on the frequency of usage of the application.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vichare in view of Dutch further in view of Oberheide et al. (US 2016/0164866)

Regarding Claim 18, Vichare in view of Dutch do not explicitly teach, however, Oberheide teaches the computing system of claim 1, wherein the device fingerprint comprises a first vector comprising a first plurality of values that represents attributes of software processes associated with the first plurality of representations, and wherein the reference device fingerprint comprises a second vector comprising a second plurality of values that represents attributes of software processes associated with the second plurality of representations ([¶ 0025], The digital fingerprint module generates digital fingerprints for the initiating client. The digital fingerprints can characterize the device and/or the application used as the client endpoint. The digital fingerprint module preferably uses a set of properties and transforms them into a digital fingerprint. [¶ 0026], verification submodule analyzes the digital fingerprint of the first client based on a set of stored digital fingerprints. the verification submodule is configured to retrieve a model and to generate a concern metric based on the predictive model and the digital fingerprint generated by the digital fingerprint module. Alternatively, the verification submodule can be configured to retrieve one or more reference digital fingerprints, and to compare the digital fingerprint generated by the digital fingerprint module to the retrieved one or more reference digital fingerprints. [¶ 0038], multiple different fingerprint vectors can be generated that contribute to the device profiling, wherein a fingerprint vector is a profiling component for a particular type of information. Alternative, a single vector can be generated for a digital fingerprint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oberheide with Vichare and Dutch in order to generate different fingerprint vectors that contribute to the device profiling, because it would allow the system to using vector to measure the similarity of the devices.


Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note; since the claimed "or" is a selective "or" examiner considers only  the claimed "a missing application"